Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the responsive to communication(s) filed on 11/09/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
3.        The Information Disclosure Statement (IDS) filed on 11/09/2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).





5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-8 are directed to a method (i.e., process), claims 9-13 are directed to a system (i.e., machine), and claims 14-20 are directed to a tangible, non-transitory computer-readable medium (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “accessing a plurality of data objects associated with a user, wherein each data object of the plurality of data objects includes: an identifier of a physical object represented by the data object and a reference to a representative electronic image of the physical object; presenting the plurality of representative electronic images of the plurality of data objects to the user for selection, including a first electronic image associated with a first data object of the plurality of data objects and a second electronic image associated with a second data object of the plurality of data objects; receiving a user selection of the first electronic image and the second electronic image; adding a connection data entry, wherein the connection data entry indicates an association of the first data object and the second data object; and presenting an indication of the association of the first data object and the second data object between the first electronic image and the second electronic image.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely associating information regarding an object with image objects and associating two or more objects may associate the underlying objects for purposes of insurance policies or may generate a new insurance policy based on the image objects. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “one or more processors”, “a computer device”, and “a display of the computer device”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when 
Regarding independent claim 9:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 9 recites the at least following limitations of “access a plurality of data objects associated with a user, wherein each data object of the plurality of data objects includes: an identifier of a physical object represented by the data object and a reference to a representative electronic image of the physical object; present the plurality of representative electronic images of the plurality of data objects to the user for selection, including a first electronic image associated with a first data object of the plurality of data objects and a second electronic image associated with a second data object of the plurality of data objects; receive a user selection of the first electronic image and the second electronic image; add a connection data entry, wherein the connection data entry indicates an association of the first data object and the second data object; and present an indication of the association of the first data object and the second data object between the first electronic image and the second electronic image.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely associating information regarding an object with image objects and associating two or more objects may associate the underlying objects for purposes of 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 9 further to the abstract idea includes additional elements of “one or more processors”, “a program memory”, “a computer device”, and “a display of the computer device”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 14:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 14 recites the at least following limitations of “access a plurality of data objects associated with a user, wherein each data object of the plurality of data objects includes: an identifier of a physical object represented by the data object and a reference to a representative electronic image of the physical object; present the plurality of representative electronic images of the plurality of data objects to the user for selection, including a first electronic image associated with a first data object of the plurality of data objects and a second electronic image associated with a second data object of the plurality of data objects; receive a user selection of the first electronic image and the second electronic image; add a connection data entry, wherein the connection data entry indicates an association of the first data object and the second data object; and present an indication of the association of the first data object and the second data object between the first electronic image and the second electronic image.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely associating information regarding an object with image objects and associating two or more objects may associate the underlying objects for purposes of insurance policies or may generate a new insurance policy based on the image objects. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 14 further to the abstract idea includes additional elements of “one or more processors”, “a computer system”, “a computer device”, and “a display of the computer device”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when 
Regarding dependent claims 2, 10, and 15: Dependent claims 2, 10, and 15 add additional limitations of “wherein each identifier comprises a reference to a respective record within a data table within the database, the record storing a plurality of data items regarding the corresponding physical object.” The additional limitations further narrow the abstract idea noted in independent claims 1, 9, and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3, 11, and 16: Dependent claims 3, 11, and 16 add additional limitations of “wherein: the user selection indicates a selection order in which the user selects the first electronic image prior to selecting the second electronic image to indicate a directionality of the association of the first data object to the second data object; and the connection data entry in the database indicates the directionality of the association of the first data object to the second data object.” The additional limitations further narrow the abstract idea noted in independent claims 1, 9, and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 12, and 17: Dependent claims 4, 12, and 17 add additional limitations of “further comprising: determining, by the one or more processors, one or more missing data items of the first data object; obtaining, by the one or more processors, additional data regarding the physical object associated with the first data object, wherein the additional data includes additional information regarding at least one of the one or more missing data items; and adding, by the one or more processors, a data entry to a record associated with the first data object storing the additional information regarding the at least one of the one or more missing data items.” The additional limitations further narrow the abstract idea noted in independent claims 1, 9, and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the one or more processors). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 18: Dependent claims 5 and 18 add additional limitations of “wherein obtaining the additional data comprises: presenting, by the display of the computer device, an indication of the at least one of the one or more missing data items to the user; and receiving, at the one or more processors, the additional information from the user.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 13, and 19: Dependent claims 6, 13, and 19 add additional limitations of “wherein obtaining the additional data comprises: determining, by the one or more processors, an identifying characteristic of the physical object associated with the first data object; and accessing, by the one or more processors, the additional data from the database or an external data source based upon the identifying characteristic of the physical object.” The additional limitations further narrow the abstract idea noted in independent claims 1, 9, and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the one or more processors). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, . The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 7: Dependent claim 7 add additional limitations of “wherein determining the identifying characteristic of the physical object associated with the first data object comprises: obtaining, by the one or more processors, the first electronic image of the physical object associated with the first data object; analyzing, by the one or more processors, the first electronic image to determine a type of the physical object; and determining, by the one or more processors, the identifying characteristic of the physical object based at least in part upon the type of the physical object.” The additional limitations further narrow the abstract idea noted in independent claims 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the one or more processors). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim are patent-ineligible.  
Regarding dependent claims 8 and 20: Dependent claims 8 and 20 add additional limitations of “further comprising: identifying, by the one or more processors, an insurance policy associated with the second data object; and updating, by the one or more processors, the insurance policy based upon the connection data entry.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the one or more processors). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1-20 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,832,344. Although claims 1-20 of the instant application and claims claims 1-20 of 
	Claims 1-20 of the instant application and claims 1-20 of Patent No. 10,832,344 recite a computer-implemented method, a computer system, and a tangible, non-transitory computer-readable medium for accessing a plurality of data objects associated with a user, presenting the plurality of representative electronic images of the plurality of data objects to the user for selection, including a first electronic image associated with a first data object of the plurality of data objects and a second electronic image associated with a second data object of the plurality of data objects, receiving a user selection of the first electronic image and the second electronic image, adding a connection data entry, and presenting an indication of the association of the first data object and the second data object between the first electronic image and the second electronic image. 
However, independent claim 1 of Patent No. 10,832,344 is a narrower version of independent claim 1 of the instant application with additional claim limitations of “obtaining, by one or more processors, a first electronic image of a physical object associated with a user of a computer device; receiving, at the one or more processors, a user request from the user to generate a data object associated with the first electronic image; analyzing, by the one or more processors, the first electronic image to determine an identifier of a type of the physical object; generating, by the one or more processors, the data object associated with the first electronic image, wherein the data object includes a plurality of data entries in a database, including (i) the identifier of the type of the physical object and (ii) a reference to the first electronic image.” Therefore, independent claim 1 of Patent No. 10,832,344 is in essence a “species” of the generic invention of the instant application independent claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter over Prior Arts
9.	Claims 1-20 are allowed over the prior arts cited because the best prior arts of record, Geva et al. (U.S. Pub. No. 2010/0027896), hereinafter, “Geva”, zeuli (U.S. Pub. No. 2005/0120296), hereinafter, “Zeuli”, and Billman et al. (U.S. Pub. No. 2014/0132409), hereinafter, “Billman”, alone or in combination, neither discloses nor fairly suggests the at least instant application claim limitations of "presenting, by a display of the computer device, the plurality of representative electronic images of the plurality of data objects to the user for selection, including a first electronic image associated with a first data object of the plurality of data objects and a second electronic image associated with a second data object of the plurality of data objects; adding, by the one or more processors, a connection data entry to the database, wherein the connection data entry indicates an association of the first data object and the second data object; and presenting, by the display of the computer device, an indication of the association of the first data object and the second data object by displaying a graphical representation of a link between the first electronic image and the second electronic image.” 2DOCKET No. 2012.07.038.MC0 (SAMS12-00554) APPLICATION NO. 13/758,303 PATENT



Conclusion
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691